DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shmuel et al. (US 2019/0131714) in view of Gelb et al. (US 2017/0201031).
In regards to claim 1, Shmuel discloses of a deployable antenna system, comprising a flexible primary reflector (for example sheet 14, 15), a central tubular hub (for example see 22, 88 and Paragraphs 0016, 0073-0074, 0076, 0082, 0084), a plurality of deployable elongated support ribs (for example 40, 82a-82d, 96a-96b, also see Paragraphs 0015, 0017, 0019, 0074-0079, 0081-0086), extending radially from said hub (22, 88) and perpendicular to a longitudinal axis of said hub (for example see Figs 1, 2A-2C, 3A, 4B-4E, 5-6, Abstract and Paragraphs 0015, 0056-0057, 0083-0085), said ribs coupled to said primary reflector, said primary reflector packaged in stowed configuration prior to deployment (for example see Figs 3A-3C, Abstract and 
However, Shmuel does not explicitly disclose of wherein the deployable elongated ribs are straight and extend radially from the hub and are perpendicular to a longitudinal axis of the hub in its transverse plane along the extent of the ribs.
Gelb discloses of a deployable antenna system comprising a flexible primary reflector, a central tubular hub and a plurality of deployable straight support ribs extending radially from the hub and perpendicular to a longitudinal axis of the hub in its transverse plane along the extent of the ribs (for example see Figs 1, 3), the ribs are made of a memory shape material wherein the ribs are stowed prior to deployment and are heated to near or above a transition temperature of the memory shape material such that it allows the primary reflector to assume a paraboloid shape when deployed (for example see Figs 1, 3 and Paragraphs 0040-0041).
It would have been obvious to one of ordinary skill in the art to have the ribs being straight and extending radially from the hub in a transverse plane as taught by Gelb for a stable and deployable austenite structure to of the desired shape and surface area for providing the appropriate transmission and receiving characteristics of the antenna.
In regards to claim 2, Shmuel in view of Gelb disclose of the antenna system of Claim 1 further comprising at least one heater, said heater actuating said ribs into said deployed configuration (for example see Shmuel Paragraphs 0047, 0082 and Gelb Paragraph 0040).  
In regards to claim 4, Shmuel in view of Gelb disclose of the ribs of Claim 1 wherein heating of said ribs is effected by passing electric current directly therethrough (for example see Shmuel Paragraph 0082).  

In regards to claim 24, Shmuel discloses of a method of deploying a paraboloid antenna, comprising supplying a deployable paraboloid antenna, said antenna comprising a flexible primary reflector (for example sheet 14, 15), said antenna comprising a central cylindrical hub (or example see 22, 88 and Paragraphs 0016, 0073-0074, 0076, 0082, 0084), said antenna further comprising a plurality of support ribs connected to said hub (for example 40, 82a-82d, 96a-96b, also see Paragraphs 0015, 0017, 0019, 0074-0079, 0081-0086), said ribs made from a shape memory material (see Paragraphs 0043, 0047, 0078, 0082), said ribs folded in stowed configuration, said primary reflector coupled to said support ribs, applying heat to said ribs at or above transition temperature of said shape memory material to cause them to extend radially from said stowed configuration (see Paragraphs 0047, 0082) and assume a paraboloid shape framework in their deployed configuration with said flexible primary reflector assuming a paraboloid shape by cooperating with said ribs in said deployed configuration (for example see Figs 1, 2A-2C, 3A, 4B-4E, 5-7, Abstract and Paragraphs 0034, claim 1).  
However, Shmuel does not explicitly disclose of wherein the deployable elongated ribs are straight and extend radially from the hub and are perpendicular to a longitudinal axis of the hub in its transverse plane along the extent of the ribs.
Gelb discloses of a deployable antenna system comprising a flexible primary reflector, a central tubular hub and a plurality of deployable straight support ribs extending radially from the hub and perpendicular to a longitudinal axis of the hub in its transverse plane along the extent of the ribs (for example see Figs 1, 3), the ribs are made of a memory shape material wherein the ribs are stowed prior to deployment and are heated to near or above a transition temperature of the memory shape material such that it allows the primary reflector to assume a paraboloid shape when deployed (for example see Figs 1, 3 and Paragraphs 0040-0041).
It would have been obvious to one of ordinary skill in the art to have the ribs being straight and extending radially from the hub in a transverse plane as taught by Gelb for a stable and deployable austenite structure to of the desired shape and surface area for providing the appropriate transmission and receiving characteristics of the antenna.



Allowable Subject Matter
Claims 3, 6-23 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3, Shmuel discloses of the heater of Claim 2 comprising a plurality of annular heater elements, said elements disposed radially from said hub, said elements independently controlled for production of heat, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 6, the prior art does not disclose of the antenna system of Claim 1 wherein each of said ribs further comprising a proximal section, a middle section and a distal section, said proximal section connected on its proximal end to said hub, said middle section in stowed configuration comprising a U- shape rotated by 90 degrees with respect to a longitudinal axis of said hub in sagittal plane of said system, wherein an apex of said U-shape points radially outwards from said hub, said proximal section connected by its distal end to a first arm of said U-shape, said distal section connected by its proximal end to a second arm of said U-shape, wherein said distal section points radially toward said hub in said stowed configuration, said middle section upon being heated to near or above transition temperature of said memory shape material unfolding radially and outwardly with respect to said hub, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 7 and 8 are also objected to as being dependent on claim 6.  
In regards to claim 9, the prior art does not disclose of the antenna system of Claim 1 additionally comprising a feed, said feed having a first stowed configuration and a second deployed configuration, said feed made of shape memory material, said feed upon being heated to near or above transition temperature of said material transforming from its said stowed configuration to its said deployed configuration comprising a tubular structure, said structure further comprising a lumen, said lumen comprising dimensions conducive for conducting electromagnetic radiation therethrough, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 10-13 and 20 are also objected to as being dependent on claim 9.  
In regards to claim 14, the prior art does not disclose of the antenna system of Claim 1 additionally comprising a feed, said feed having a first stowed configuration and a second deployed configuration, said feed in said stowed configuration comprising at least two nested co-axial tubular telescopic elements, namely, an outermost telescopic element and an innermost telescopic element, said innermost element nesting inside said outermost element, said feed further comprising an actuator, said actuator comprising at least two ends, namely a first end and a second end, said first end connected to said outermost element, said second end connected to said innermost element, said actuator made of shape memory material, said actuator upon being heated to near or above transition temperature of said material extending longitudinally, said actuator urging said elements to extend from said stowed configuration to said deployed configuration of said feed, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 15-19 and 21 are also objected to as being dependent on claim 14.  
In regards to claim 22, the prior art does not disclose of the antenna system of Claim 1 further comprising a secondary reflector, said reflector supported by at least one support element, said support made from shape memory material, said support comprising at least one elongated rod, said rod having a proximal end and a distal end, said rod folded in its storage configuration, said support connected at its proximal end to a distal end of one or more of said ribs, said support connected on its distal end to said secondary reflector, said support extending to its deployed configuration upon being heated to near or above transition temperature of said memory shape material, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 23, the prior art does not disclose of the antenna system of Claim 1 further comprising a patch antenna, said patch antenna supported by at least one support element, said support made from shape memory material, said support comprising at least one elongated rod, said rod having a proximal end and a distal end, said rod folded in its storage configuration, said support connected at its proximal end to a distal end of one or more of said ribs, said support connected on its distal end to said patch antenna, said support extending to its deployed configuration upon being heated to near or above transition temperature of said memory shape material and positioning said patch antenna in its deployed, nor would it have been obvious to one of ordinary skill in the art to do so.  
feed coaxially passing through said hub, said feed made from memory shape material, said feed collapsed in stowed configuration, applying heat to said feed at or above transition temperature of said shape memory material to cause said feed to assume its deployed configuration comprising a tubular shape, nor would it have been obvious to one of ordinary skill in the art to do so.  
In regards to claim 26, the prior art does not disclose of the method of Claim 24, said antenna further comprising a tubular telescopic feed, said feed coaxially passing through said hub, said feed collapsed in stowed configuration, said feed further comprising a deployment mechanism, said mechanism made from memory shape material, applying heat to said deployment mechanism at or above transition temperature of said shape memory material to cause said mechanism to extend said feed into its deployed configuration comprising a tubular shape, nor would it have been obvious to one of ordinary skill in the art to do so.  

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5 and 24 have been considered but are moot because the new ground of rejection does not rely solely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844